DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-5 7, and 8 are objected to because of the following informalities:  the last two limitations of claim 1 have “execute a process of, when the image”. This same grammar is also used in claim 7 and 8. However a comma here does not appear to be grammatically correct. Either it should be a colon, or remove the comma altogether (and in the case of claim 1 make the final two limitations into one limitation).  
	With regard to claim 3, there is no antecedent basis for “the maximum” further it is not inherently true that a list has a maximum amount. Therefore Applicant should change it to “a maximum.” Additionally, right after maximum is “from the list,” (emphasis added). However for proper antecedent basis this should be, “the list of friend candidates.” Claims 4 and 5 have similar problems related to “the list.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	With regard to claim 1, in the preamble it states, “A game control method, a storage device of a game server connected to information processors over a communication line storing…” It is unclear what statutory class Applicant is actually trying to claim here. It starts out with “a method,” but then it continues on with what is stored. Or in other words, there are actually no method steps in the claim itself. While there are portions in the claim that do perform steps, that is “a program which samples…” (emphasis added), but the limitation is the program and not actually a step being performed as would be the case in a normal method claim (e.g. a method of making a sandwich, including the steps of: spreading peanut butter on first slice of bread, spreading jelly on a separate slice of bread, and mashing the peanut butter and jelly together.). Thus, the way Applicant has set up the claim it is entirely unclear what statutory class is actually being claimed here. All dependent claims are rejected as depending from a previously rejected claim.
	With regard to claim 5, the phrase, “ranked high in the list” is unclear as to what the metes and bounds of the claims would be. That is if a person is the number 1 spot is clearly ranked “high” but what if they are the number 2, 3, 500 out of 1000, etc. It is unclear where the metes and bounds of “high” would end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20130165234 to Hall in view of Facebook as evidenced by “Facebook Friend Requests: Unwritten Rules and Hidden Settings (hereinafter “Facebook”).
	With regard to claim 1, Hall discloses a game control method, a storage device of a game server connected to information processors over a communication line storing: sets of identification information for identifying users (0103); a program which samples sets of identification information of friend candidates from the set of identification information and generates image data for listing and displaying users corresponding to the sampled sets of identification information (0103). 
	While Hall does require that the profile has to be public or semi-public (0082), it is not entirely clear how this relates to seeking of friends. However, Facebook discloses flag data which indicates whether a user associated with each of the sets of identification information stored in the storage device is seeking friends (Block Friend Requests From Strangers).
Hall and Facebook teach a controller of the game server running the program (0033) to execute a process of when the image data is generated in response to an input to an operation unit of one of the information processors, generating a list of the friend candidates with reference to the flag data (Hall at 0102-0104; Facebook at Block Friend Requests From Strangers).
	With regard to claim 2, while Hall discusses that how often a user is playing can be noted (0107) but is not explicitly clear that how a user is ranked on the list is in this particular order. However, it is noted that how to order a list of candidates is merely a design choice and as such would have been obvious to one of ordinary skill in the art at the time of the invention. That is whether the list is organized by number of access date and time, how tall the candidates are, what the sex of the person is, etc. makes no difference to how the list actually functions and is merely just a preference.
	With regard to claim 3, Hall does not appear to specification disclose maximum amounts. However, Facebook teaches that the process of generating the list of friend candidates, the controller excludes a set of identification information corresponding to a user whose number of friends is at the maximum from the list, among the sampled sets of identification information (“Someone Has Too Many Friends Already”).
	With regard to claim 4, Facebook teaches that in the process of generating the list of the friend candidates, the controller excludes a set of identification information corresponding to a user who received friend request as many as a first predetermined number form the list, among the sampled sets of identification information (“Someone Has Too Many Friends Already”).
	With regard to claim 5, while Hall does not explicitly disclose that the list is ordered by those with the least number of friends, it is noted that how to order a list of candidates is merely a design choice and as such would have been obvious to one of ordinary skill in the art at the time of 
	Claims 6 and 7 are mirrored claims to claim 1 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Facebook with the disclosure of Hall such that 1) users could block strangers from adding them as friends and 2) so that buddy lists do not become too unwieldy by limiting the amount of connections that a user can have.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Facebook as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0287278 to Ito.
	With regard to claim 2, if it is found that ordering the list is more than a design choice, the combination of Hall and Ito teaches the controller causes the storage device to store an access date and time on which each of the information processors accesses the server in association with each of the sets of identification information, and in the process of generating the list of the friend candidates, the controller sorts the sampled sets of identification information so that users corresponding to the sampled sets of identification information are sorted in a descending order of access dates and times (Hall at 0107; Ito at 0086). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Ito with the disclosure of Hall such that users could quickly see who has been on recently and thus have a better idea of active times for a friend candidate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715